Condition Standardized Description Status Fitch Initial Exception Grade Fitch Current Exception Grade Moodys Initial Exception Grade Moodys Current Exception Grade DBRS Initial Exception Grade DBRS Current Exception Grade Condition Custom Description Comment Final Title has schedule B2 exceptions noted Active D D D D D D Schedule B of the Final Title policy reflects unsettled probate dated 2004. Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Prepaid Finance Charges under disclosed Acknowledged B B B B B B TIL underdisclosed $200.00 Appears attorney fee was not disclosed on final loan agreement disclosure. Loan Late Charge Parameters Exceeds State Thresholds Acknowledged B B B B B B 10 days < 15 days required grace period permitted by the state. Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan Late Charge Parameters Exceeds State Thresholds Acknowledged B B B B B B 10 days < 15 days required grace period permitted by the state. Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B 3 day rescission period not provided Acknowledged B B B B B B Right to Cancel provided in the loan file reflects a transaction date of XX/XX/XXXX with a signature date of XX/XX/XXXX.The loan disbursed on XX/XX/XXXX - not giving the Borrower a full 3 days rescission. Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Incorrect rescission model – New creditor refinance requires form H-8 Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan Late Charge Parameters Exceeds State Thresholds Acknowledged B B B B B B 10 days < 15 days required grace period permitted by the state. Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Incorrect rescission model – Same lender refinance requires form H-9 Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan Late Charge Parameters Exceeds State Thresholds Acknowledged B B B B B B 10 days < 15 days required grace period permitted by the State. Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan Late Charge Parameters Exceeds State Thresholds Acknowledged B B B B B B 10 days < 15 days required grace period permitted by the state. Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Incorrect rescission model – New creditor refinance requires form H-8 Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B 3 day rescission period not provided Acknowledged B B B B B B The file did not contain a HUD Disbursement date to verify Right of Rescission adherence. Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Prepay Penalty Not Enforceable Acknowledged B B B B B B Terms of Prepayment per the Note is 6 months interest for a 3 year term.Prepayment penalties in connection with loans secured by property containing a single-family dwelling are limited to 1% of the amount of any prepayment made within three years of the date of the loan. Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan Late Charge Parameters Exceeds State Thresholds Acknowledged B B B B B B 10 days < 15 days required grace period permitted by the State. Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Incorrect rescission model – New creditor refinance requires form H-8 Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B 3 day rescission period not provided Acknowledged B B B B B B The file did not contain a HUD Disbursement date to verify Right of Rescission adherence. Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Missing Final HUD-1 Acknowledged B B B B B B HUD in loan file is not signed by the Borrowers nor certified by the title company.Compliance testing utilizing this HUD passes compliance.Additional findings may occur upon receipt of signed Final HUD. Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Home Loan Not Compliant Acknowledged B B B B B B State does not allow Arbitration rider. Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Incorrect rescission model – New creditor refinance requires form H-8 Acknowledged B B B B B B 3 day rescission period not provided Acknowledged B B B B B B The file did not contain a HUD Disbursement date to verify Right of Rescission adherence. Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B 3 day rescission period not provided Acknowledged B B B B B B The file did not contain a HUD Disbursement date to verify Right of Rescission adherence. Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B 3 day rescission period not provided Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B 3 day rescission period not provided Acknowledged B B B B B B The file did not contain a HUD Disbursement date to verify Right of Rescission adherence. Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B 3 day rescission period not provided Acknowledged B B B B B B The file did not contain a HUD Disbursement date to verify Right of Rescission adherence. Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Failure to Obtain Final TIL Acknowledged B B B B B B TIL is missing from the loan file. Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Missing Right To Cancel Form Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B 3 day rescission period not provided Acknowledged B B B B B B Right to Cancel provided in the loan file reflects a transaction date of XX/XX/XXXX with an signature date of XX/XX/XXXX.Unable to determine actual disbursement date. Loan Late Charge Parameters Exceeds State Thresholds Acknowledged B B B B B B 10% > 5% maximum late fee allowed by the State. Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Incorrect rescission model – Same lender refinance requires form H-9 Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B 3 day rescission period not provided Acknowledged B B B B B B Unable to determine disbursement date. Failure to Obtain Final TIL Acknowledged B B B B B B Missing page one of the Final TIL. Cannot complete compliance tests. Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan Late Charge Parameters Exceeds State Thresholds Acknowledged B B B B B B 10 days < 15 days required grace period permitted by the state. Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan Late Charge Parameters Exceeds State Thresholds Acknowledged B B B B B B 10 days < 15 days required grace period permitted by the state. Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan Late Charge Parameters Exceeds State Thresholds Acknowledged B B B B B B Late charge 10% > 4% allowed by state Late Charge permitted Under AMTPA (Alternative Mortgage Transaction Parity Act) – language is in the note. Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Statute of Limitations - Prepaid Finance Charges under disclosed Acknowledged B B B B B B Prepaid finance charge under disclosed by $200. Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B APR Under Disclosed Acknowledged B B B B B B APR under disclosed by 0.334%. Invalid fully indexed rate calculated on final TIL. Finance Charge Under Disclosed Acknowledged B B B B B B Finance charge under disclosed by $12,986.55. Invalid fully indexed rate calculated on final TIL. Prepay Penalty Not Enforceable Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Prepay Penalty Not Enforceable Acknowledged B B B B B B Terms of Prepayment per the Note is 6$ of amount prepaid for a 2 year term.If the loan is prepaid before five years, a prepayment penalty of not more than one percent of the original loan amount is authorized. Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Finance Charge Under Disclosed Acknowledged B B B B B B Finance Charge under disclosed by $514.98. Maximum tolerance is $100. Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Loan is subject to Mandatory Arbitration Acknowledged B B B B B B Missing Mortgage Active D D D D D D Mortgage in file is missing pages 4 - 16.
